*749The denial of that branch of the defendant’s omnibus motion which was to suppress the complainant’s station house showup identification of the defendant was correct in view of the fact that the complainant knew the defendant prior to the commission of the offense (see, People v Fleming, 109 AD2d 848; People v Charles, 111 AD2d 405). The hearing court properly found that the showup procedure used here was "merely confirmatory”. Accordingly, "the issue of suggestiveness is not relevant” (People v Fleming, supra, at p 849). Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.